Lore, C. J.,
(charging the jury).
We have been asked to charge you that you must either find the prisoner guilty in manner and form as he stands indicted or not guilty; that you may not find him guilty of an assault alone, for the reason that a recent statute has given to the Municipal Court of -this city exclusive jurisdiction over assaults committed within the limits of the city, and that therefore you may not convict in this case of an assault.
As at present advised, we do not think so. This defendant is charged with an assault with intent to commit murder. The Court of General Sessions has jurisdiction of that crime, and having jurisdiction of that, the Statute authorizes you—if in your judgment it is wise and proper—to leave out the intent and find him guilty of ■the assault only. We do not see that this statute has taken away from a jury of this Court the right to lower this crime when it is ¡properly before it, in a case in which jurisdiction has once attached.

Verdict, Guilty of Assault.